NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LEONARD P. MACHULAS,
Petitioner,
V.
DEPARTMENT OF THE AIR FORCE,
Respon,dent.
2012-3082
Petition for review of the Merit Systems Protection
B0ard in case n0. PH1221110241-W-1.
ON MOTION
ORDER
Le0nard P. Machulas moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT Is ORDERED THAT:
The motion is granted

MACHULAS V. AIR FORCE
MAR 01 2012
cc: Le0na1'd P. Machu1as
2
FOR THE COURT
lsi J an H0rba1y
Date Jan H0rba1y
C1e1'k
MattheW P. R0che, Esq. -F LED
U.S. COURT ElF APPEALS FOR
S-24 ms1=EnEnA1.c1ncun‘
MAR 01-2012
JAN HORBAl.Y
CLEBK
§